Reasons for Allowance
Applicant’s response dated 01/06/2022 has been received and made of record.
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks dated 01/06/2022 are persuasive. The prior art of record, whether considered individually or in combination, does not reasonably teach or disclose the limitations of the current claims, specifically, receiving, by a client device from a server device, crowdsourced ad blocking data, wherein the crowdsourced ad blocking data is generated based on requests from a plurality of user devices to block an ad displayed within a web browser installed on each respective user device, wherein each ad in the crowdsourced ad blocking data comprises image data and an ad characterization associated with the ad; storing, by the client device, the crowdsourced ad blocking data in local memory; transmitting, by the client device via a web browser executing thereon, a hyper text transfer protocol (HTTP) request to a third party server; receiving, by the client device, a web page associated with the HTTP request from the third party server; and preventing, by the client device, ads within the crowdsourced ad blocking data from rendering within the web browser by: identifying a target ad contained in the web page; comparing content of the target ad to each ad in the crowdsourced ad blocking data using the image data corresponding to each ad; and blocking the target ad from rendering in the web browser upon detecting that the content of the ad matches at least one ad in the crowdsourced ad blocking data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vukich (US 10733261 B1), from which the current application claims continuity, describes a similar system for ad blocking. 
	Lagle Ruiz (US 8234168 B1) describes a crowdsourced system for image evaluation and filtering. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453